Citation Nr: 0309895	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to November 
1952.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (the RO).  


REMAND

In September 2002, the Board requested that additional 
development be undertaken with respect to the issue listed on 
the title page of this action pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  The development action 
requested by the Board was completed and resulted in the 
acquisition of the April 2003 VA examination report and 
private medical records that has been associated with the 
claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003) (DAV), held, in pertinent 
part, that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration.  The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.

In the instant case, the RO has not considered the additional 
evidence that has been added to the record.  A remand of the 
case is therefore required to comply with the above 
referenced Federal Circuit decision.  Further, there is 
additional development of the case, as set forth below, that 
the Board deems necessary that must be accomplished prior to 
that review by the RO.  In this regard, the Board notes that 
the April 2003 examiner did not offer an opinion as to the 
etiology of the veteran's left ear hearing loss.  An opinion 
is necessary in this regard. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that this case should be REMANDED for the following actions:

1.  The RO should return the claims file 
to the examiner at the VAMC in New 
Orleans, Louisiana who conducted the 
veteran's April 2003 VA examination for 
clarifying information.  That examiner is 
requested to specifically answer the 
following: 

(a) Whether the veteran's current left 
ear hearing loss is at least as likely as 
not etiologically related to an incident 
of the veteran's active service.  

2.  If the April 2003 examiner is 
unavailable or indicates that he is 
unable to respond to the question stated, 
the RO should determine whether another 
examiner should review the case and 
provide the requested opinion, or if 
another examination is necessary to 
respond to the Board's inquiry.  In 
either case, that examiner should respond 
to the question set forth above.  

3.  The RO should take all other 
appropriate action in this case to ensure 
that there is compliance with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b) (West 2002), 
to include with regard to the one year 
period for receipt of additional 
evidence.  

4.  Following the completion of all 
development, the RO should review the 
record, including the evidence obtained 
by the Board in April 2003, and 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review. 

The purpose of this REMAND is to accord the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




